                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

CMR CONSTRUCTION & ROOFING
LLC, a/a/o John Polsenberg and Regina
Polsenberg

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-738-FtM-38MRM

FEDERAL INSURANCE COMPANY,

                Defendant.
                                                  /

                                                ORDER1

        Before the Court is Defendant Federal Insurance Company’s (“FIC”) Notice of

Removal. (Doc. 1). This breach of contract suit stems from damage that Hurricane Irma

caused to FIC’s insured. (Doc. 3). Plaintiff CMR Construction & Roofing LLC fixed the

damage, but FIC allegedly did not pay it for its work. CMR thus sued FIC in Florida state

court. FIC then removed the case to this Court based on diversity jurisdiction. (Doc. 1).

        Removal permits a defendant to move a case from state court to a federal district

court when the federal court has original subject matter jurisdiction over the suit. 28

U.S.C. § 1441(a). “A removing defendant bears the burden of proving proper federal

jurisdiction.” Leonard v. Enter. Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002). “Because

removal jurisdiction raises significant federalism concerns, federals courts are directed to



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
construe removal statutes strictly” and resolve “all doubts about jurisdiction . . . in favor of

remand to state court.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir.

1999) (citations omitted). Diversity jurisdiction question is one type of original jurisdiction.

And a federal court has diversity jurisdiction if the amount in controversy exceeds $75,000

and the parties are citizens of different states. Morrison v. Allstate Indem. Co., 228 F.3d

1255, 1261 (11th Cir. 2000).

       Here, FIC does not show a diversity of citizenship between the parties. A limited

liability company (“LLC”), like CMR, is a citizen of every state in which one of its members

is domiciled. Rolling Greens MHP, L.P. v. Comcast SCH Holdings LLC, 374 F.3d 1020

(11th Cir. 2004). Each member of the LLC must be diverse from the opposing party. See

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).         But the Notice of Removal merely

says that CMR “is a Florida limited liability company whose members are all citizens of

Florida, and therefore Plaintiff is a citizen of Florida.” This blanket allegation is insufficient

because the Court has no information on the members of CMR and their domiciles. See

McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002) (stating an individual is a

citizen where he is domiciled, not necessarily where he is a resident). Without such

allegations, FIC has not adequately pled diversity of citizenship and this Court lacks

subject matter jurisdiction over this case.

       Accordingly, it is now

       ORDERED:

       Defendant Federal Insurance Company must SUPPLEMENT the Notice of

Removal on or before October 29, 2019, to show cause why this case should not be




                                                2
remanded for lack of subject matter jurisdiction. Failure to comply with this Order will

cause this case being remanded without further notice.

      DONE and ORDERED in Fort Myers, Florida this 16th day of October 2019.




Copies: All Parties of Record




                                           3
